Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 1 of 33




                           UNITED STATES DISCTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                                         Case No.: 9:19-cv-81111
  JOSE A. RIVERA,

        Plaintiff,
  V.
  PALM BEACH COUNTY,
       Defendant.
  _______________________/
               PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        COMES NOW, Plaintiff, Jose A. Rivera (“Rivera”), by and through undersigned

  counsel, hereby moves this Court pursuant to Rule 56.1 an order granting summary

  judgment in Plaintiff’s favor. There is no genuine issue of material fact to support a

  denial of Plaintiff’s allegations. Accordingly, Rivera is entitled to a judgment as a

  matter of law on all issues.

                         PROCEDURAL HISTORY AND PARTIES

        This case was filed in state court on July 8, 2019. Defendant was served with

  summons on July 18, 2019. The case was removed to the United States District

  Court Southern District of Florida on August 7, 2019. This is a seven count complaint

  consisting of Discrimination – Title VII (as amended § 42 USC), Discrimination Race

  – 42 USC Section 1981, Discrimination National Origin – Title VII (as amended § 42

  USC), Discrimination Race – Florida Civil Rights Act, Discrimination National Origin

                                       Page 1 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 2 of 33




  – Florida Civil Rights Act, Gender Discrimination Title VII, and Gender Discrimination

  Florida Civil Rights Act. Plaintiff alleges that he was treated differently, terminated,

  than other similarly situated individuals due to his membership in a protected class.

                                   STANDARD OF REVIEW

     1. Rule 56 of the Federal Rules of Civil Procedure state, “The court should grant

  summary judgment if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a).

     2. "Summary judgment is       proper    if   there   is   no   genuine    issue   of

  material fact and if the moving party is entitled to a judgment as a matter of

  law." Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla.

  2000). PNC Bank, N.A. v. Progressive Emplr. Servs. II, 55 So. 3d 655, 658 (Fla. 4th

  DCA 2011). Summary judgment is appropriate only where there are no genuine

  issues of material fact and the movant is entitled to judgment as a matter of

  law." Cohen v. Arvin, 878 So. 2d 403, 405 (Fla. 4th DCA 2004). "[T]he burden is upon

  the party moving for summary judgment to show conclusively the complete

  absence of any genuine issue of material fact." Albelo v. S. Bell, 682 So. 2d 1126,

  1129 (Fla. 4th DCA 1996). "[A]ll inferences must be made in favor of the non-




                                        Page 2 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 3 of 33




  moving party." Cohen, 878 So. 2d at 405. Arp v. Waterway E. Ass'n, 217 So. 3d 117,

  120 (Fla. 4th DCA 2017).

                      CLAIMS UPON WHICH JUDGMENT IS SOUGHT

     I.    Plaintiff is entitled to Summary Judgment on Count I – Discrimination

           Race – Title VII, as amended § 42 USC § 2000e et seq.

     1. Burden of proof and elements

     In discriminatory discipline cases, the Plaintiff must prove that he is 1) a member

  of a protected class and either 2) that he did not violate the work rule, or that he

  engaged in misconduct similar to that of a person outside the protected class, and

  3) that the disciplinary measures enforced against him were more severe than

  those enforced against the other persons who engaged in similar conduct. Fla.

  Dep't of Child. & Families v. Shapiro, 68 So. 3d 298, 305 (Fla. 4th DCA 2011).

     2. Elements proven by the plaintiff

     Element 1: The Defendant admitted to the affirmative in their answer in

  response to the complaint that Plaintiff is a member of a protected class, a male of

  Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

     Element 2: The Plaintiff did not violate the work rule or he engaged in

  misconduct similar to that of a person outside the protected class, and that the




                                       Page 3 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 4 of 33




  disciplinary measures enforced against him were more severe than those enforced

  against the other person outside of the protected class.

     a. Director Forbes, responded, “Yes” under direct examination, during

  deposition, when asked if he was aware that Arnaldo Guanche was involved in a

  fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

  in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

  Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

  August 14, 2020.

     b. Mike Contino’s personnel file contains no mention of a fight that he was

  involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

  2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

  after the passenger boarded the bus without correct fare. Baker Palm Tran

  Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

  Mike Contino is a white male.

     c. Constance Killings admitted under direct examination, during deposition,

  that she received a ‘last chance’ agreement for being at the town center mall while

  it was raining and not letting passengers board the bus. She got into an altercation

  with the passenger that she would not let on the bus then got off the bus. Killings




                                      Page 4 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 5 of 33




  Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

  2020.

     d. Odette Powell engaged a passenger saying “You don’t pay” as the passenger

  boarded the bus and referring to the daughter of the passenger as “oh stupid self”

  and “an embarrassment” according to testimony provided by Director Forbes

  under direct examination, during deposition. Forbes Dep. 46-47: 1-12 June 29,

  2020. Plaintiff gives judicial notice that Odette Powell is a black female.

     e. Wayne White challenged a member of the public to a fight and told the

  member to “suck my dick” while operating a Palm Tran bus according to an

  acknowledgement made by Director Forbes under direct testimony during

  deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

  Wayne White is a black male.

     f. Palm Tran has had incidents where drivers get into arguments with

  passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

  Manager of Human Resources cannot think of a single bus driver who was

  terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

     g. Director Forbes admitted to making the statement, "You have an African-

  American male leading a bus company in Palm Beach County" said Forbes. We look

  for the best in class first including African Americans. It's something that you have

                                       Page 5 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 6 of 33




  to do intentionally.” in an interview conducted with WFLX on January 14, 2020.

  Forbes Dep. 27-28; 9-2 June 22, 2020.

     Element 3: Plaintiff, as a Hispanic male, was the only person intentionally

  terminated for a verbal altercation involving a passenger or member of the public

  of those individuals identified through discovery which was more severe than any

  action enforced against members in other protected classes. Forbes Termination

  Letter 2: First paragraph/last sentence April 26, 2017. There is a de facto disparity

  in the treatment of the Plaintiff in comparison to non-Hispanic bus drivers in Palm

  Tran employ.

     II.   Plaintiff is entitled to Summary Judgment on Count II – Discrimination

           Race – 42 USC Section 1981

     1. Burden of proof and elements

     In order to establish a prima facie case of disparate treatment based on race,

  Plaintiff must establish 1) they are members of a protected class, 2) that they were

  entitled to or qualified for their positions, 3) that Plaintiff suffered adverse

  employment action, and 4) that plaintiff was treated less favorably than similarly

  situated employees who were not members of the protected class. Hanley, et al. v.

  The Sports Authority, et al., 143 F. Supp. 2d 1351, 1355 (S.D. Fla. 2000). Individuals

  are similarly situated when they are involved in the same activity or are accused of

                                       Page 6 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 7 of 33




  committing the same or nearly identical infraction. Fla. Dep't of Child. & Families v.

  Shapiro, 68 So. 3d 298, 305 (Fla. 4th DCA 2011). "Exact correlation is neither likely

  nor necessary, but the cases must be fair congeners. In other words, apples should

  be compared to apples.” Maniccia v. Brown, 171 F.3d 1364, 1369 (11th Cir. 1999).

     2. Elements proven by the plaintiff

     Element 1: The Defendant admitted to the affirmative in their answer in

  response to the complaint that Plaintiff is a member of a protected class, a male of

  Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

     Element 2: The Plaintiff was qualified for his position. Defendant can offer no

  evidence that Plaintiff was not fully qualified to perform the duties of a bus driver

  in the employ of Palm Tran and has made no assertions as such.

     a. Andres Robinson, a black male, passed up a waiting passenger and only

  received a one-day suspension. Lewis Dep. 13: 15 August 14, 2020. He is qualified

  to work at Palm Tran.

     b. Andres Robinson, a black male, committed infractions which were grounds

  for termination but still works at Palm Tran. Forbes Dep. 36: 1-8 June 22, 2020.

     c. Meredith Collins, a black female, was arrested while wearing a Palm Tran

  uniform and still works at Palm Tran. Forbes Dep. 42: 6-18 June 22, 2020.




                                       Page 7 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 8 of 33




     d. Mr. Forbes admitted that it was unacceptable for Meredith Collins, a black

  female, to use the bus in the commission of a crime however she is still employed

  as a bus driver with Palm Tran. Forbes Dep. 45-47: 6-9 June 22, 2020.

     e. Mike Wallace, a black man, was hired with a criminal record which contained

  stolen property, battery hold for recommit-recommit arson, possession of firearm,

  possession destructive device case, battery community VOP, grand theft auto,

  concealed fire arm, contempt of court and trespass. Forbes Dep. 33: 24-12 June 29,

  2020. Since that time, he was promoted with Director Forbes having final approval.

  Forbes Dep. 36: 4-19 June 29, 2020.

     f. On June 29, 2012, Constance Killings, a black female, refused service to a

  passenger by driving away after letting the passenger rack their bicycle resulting

  in the passenger’s bicycle being stolen Lewis Dep. 32: 13 August 14, 2020.

  Constance Killings was also suspended because of her altercation with Odette

  Powell. Lewis Dep. 45; 10 August 14, 2020.

     g. Odette Powell, black female, closed the door on a passenger in a careless

  manner on May 9, 2015. Lewis Dep. 69: 7 August 14, 2020. Odette Powell remains

  employed with Palm Tran. Lewis Dep. 71: 17 August 14, 2020.




                                        Page 8 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 9 of 33




     h. Cassandra Bradley, black female, received disciplinary/corrective action for

  being a discourteous driver which involved engaging in a discussion with a

  passenger which bothered another passenger. Lewis Dep. 59: 6 August 14, 2020.

     Element 3: The Plaintiff suffered adverse employment action of being

  terminated. Forbes Termination Letter 2: First paragraph/last sentence April 26,

  2017.

     Element 4: The Plaintiff was treated less favorably than similarly situated

  employees who were not members of the protected class.

     a. Director Forbes, responded, “Yes” under direct examination, during

  deposition, when asked if he was aware that Arnaldo Guanche was involved in a

  fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

  in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

  Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

  August 14, 2020.

     b. Mike Contino’s personnel file contains no mention of a fight that he was

  involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

  2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

  after the passenger boarded the bus without correct fare. Baker Palm Tran




                                      Page 9 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 10 of 33




   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

      c. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings

   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      d. Odette Powell engaged a passenger saying “You don’t pay” as the passenger

   boarded the bus and referring to the daughter of the passenger as “oh stupid self”

   and “an embarrassment” according to testimony provided by Director Forbes

   under direct examination, during deposition. Forbes Dep. 46-47: 1-12 June 29,

   2020. Plaintiff gives judicial notice that Odette Powell is a black female.

      e. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.




                                        Page 10 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 11 of 33




      f. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

      g. Director Forbes admitted to making the statement, "You have an African-

   American male leading a bus company in Palm Beach County" said Forbes. We look

   for the best in class first including African Americans. It's something that you have

   to do intentionally.” in an interview conducted with WFLX on January 14, 2020.

   Forbes Dep. 27-28; 9-2 June 22, 2020.

      III.   Plaintiff is entitled to Summary Judgment on Count III – Discrimination

             National Origin – Title VII, as Amended § 42 USC § 2000 et seq.

      1. Burden of proof and elements

      In order to establish a prima facie case of disparate treatment based on national

   origin, Plaintiff must establish 1) they are members of a protected class, 2) that

   they were subjected to disparate treatment, 3) that national origin was a

   motivating factor and negatively affected the terms, conditions, and privileges of

   employment, and 4) that defendant acted intentionally, purposefully, maliciously

   and/or with reckless indifference to Plaintiff’s rights was treated less favorably than

   similarly situated employees who were not members of the protected class.

                                        Page 11 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 12 of 33




   Hanley, et al. v. The Sports Authority, et al., 143 F. Supp. 2d 1351, 1355 (S.D. Fla.

   2000). "Congress has . . . amended Title VII by explicitly authorizing discrimination

   claims in which an improper consideration was 'a motivating factor' for an adverse

   employment action. See 42 U.S.C. § 2000e-2(m) (providing that 'an unlawful

   employment practice is established when the complaining party demonstrates

   that race, color, religion, sex, or national origin was a motivating factor for any

   employment practice, even though other factors also motivated the practice'

   (emphasis added))"). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d

   DCA 2012).

      2. Elements proven by the plaintiff

      Element 1: The Defendant admitted to the affirmative in their answer in

   response to the complaint that Plaintiff is a member of a protected class, a male of

   Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

      Element 2: The Plaintiff was subjected to disparate treatment based upon his

   National Origin. Rivera, at most, engaged in conduct which was significantly less

   than conduct engaged in by similarly situated individuals not in his protected class

   and received substantially greater punishment.

      a. Director Forbes, responded, “Yes” under direct examination, during

   deposition, when asked if he was aware that Arnaldo Guanche was involved in a

                                       Page 12 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 13 of 33




   fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

   in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

   Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

   August 14, 2020.

      b. Mike Contino’s personnel file contains no mention of a fight that he was

   involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

   2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

   after the passenger boarded the bus without correct fare. Baker Palm Tran

   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

      c. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings

   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      d. Odette Powell engaged a passenger saying “You don’t pay” as the passenger

   boarded the bus and referring to the daughter of the passenger as “oh stupid self”

   and “an embarrassment” according to testimony provided by Director Forbes

                                       Page 13 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 14 of 33




   under direct examination, during deposition. Forbes Dep. 46-47: 1-12 June 29,

   2020. Plaintiff gives judicial notice that Odette Powell is a black female.

      e. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.

      f. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.



      Element 3: National origin was a motivating factor for the adverse actions

   because it is the distinguishing factor under McDonnell Douglas v. Green, 411 U.S.

   792 (1973).

      Element 4: The Plaintiff was intentionally terminated by Palm Tran. Forbes

   Termination Letter 2: First paragraph/last sentence April 26, 2017.

      IV.    Plaintiff is entitled to Summary Judgment on Count IV – Discrimination

             Race – Florida Civil Rights Act

                                        Page 14 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 15 of 33




      1. Burden of proof and elements

      In discriminatory discipline cases, the Plaintiff must prove that he is 1) a member

   of a protected class and either 2) that he did not violate the work rule, or that he

   engaged in misconduct similar to that of a person outside the protected class, and

   3) that the disciplinary measures enforced against him were more severe than

   those enforced against the other persons who engaged in similar conduct. Fla.

   Dep't of Child. & Families v. Shapiro, 68 So. 3d 298, 305 (Fla. 4th DCA 2011).

   Florida recognizes that if a state law is patterned after a federal law on the same

   subject, the Florida law will be accorded the same construction as given to the

   federal act in the federal courts. State v. Jackson, 650 So. 2d 24, 27 (Fla. 1995). Any

   changes to federal case law on Title VII interpretation necessitates a change in the

   interpretation of the FCRA. Palm Beach Cty. Sch. Bd. v. Leha "bonnie" Wright, 217

   So. 3d 163, 164-65 (Fla. 4th DCA 2017). Congress has amended Title VII by explicitly

   authorizing discrimination claims in which an improper consideration was 'a

   motivating factor' for an adverse employment action. See 42 U.S.C. § 2000e-

   2(m) (providing that 'an unlawful employment practice is established when the

   complaining party       demonstrates       that      race,     color,    religion, sex,

   or national origin was a motivating factor for any employment practice, even




                                        Page 15 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 16 of 33




   though other factors also motivated the practice' (emphasis added))"). Sunbeam

   TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d DCA 2012).

      2. Elements proven by the plaintiff

      Element 1: The Defendant admitted to the affirmative in their answer in

   response to the complaint that Plaintiff is a member of a protected class, a male of

   Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

      Element 2: The Plaintiff did not violate the work rule or he engaged in

   misconduct similar to that of a person outside the protected class, and that the

   disciplinary measures enforced against him were more severe than those enforced

   against the other person outside of the protected class.

      a. Director Forbes, responded, “Yes” under direct examination, during

   deposition, when asked if he was aware that Arnaldo Guanche was involved in a

   fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

   in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

   Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

   August 14, 2020.

      b. Mike Contino’s personnel file contains no mention of a fight that he was

   involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

   2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

                                       Page 16 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 17 of 33




   after the passenger boarded the bus without correct fare. Baker Palm Tran

   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

      c. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings

   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      d. Odette Powell admitted under direct examination, during deposition that

   she engaged a passenger saying “You don’t pay” as the passenger boarded the bus

   and referring to the daughter of the passenger as “oh stupid self” and “an

   embarrassment.” Forbes Dep. 46-47: 1-12 June 29, 2020. Plaintiff gives judicial

   notice that Odette Powell is a black female.

      e. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.

                                        Page 17 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 18 of 33




      f. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

      g. Director Forbes admitted to making the statement, "You have an African-

   American male leading a bus company in Palm Beach County" said Forbes. We look

   for the best in class first including African Americans. It's something that you have

   to do intentionally.” in an interview conducted with WFLX on January 14, 2020.

   Forbes Dep. 27-28; 9-2 June 22, 2020.

      Element 3: Plaintiff, as a Hispanic male, was the only person intentionally

   terminated for a verbal altercation involving a passenger or member of the public

   of those individuals identified through discovery which was more severe than any

   action enforced against members in other protected classes. Forbes Termination

   Letter 2: First paragraph/last sentence April 26, 2017. There is a de facto disparity

   in the treatment of the Plaintiff in comparison to non-Hispanic bus drivers in Palm

   Tran employ.

      V.    Plaintiff is entitled to Summary Judgment on Count V – Discrimination

            National Origin – Florida Civil Rights Act

      1. Burden of proof and elements

                                       Page 18 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 19 of 33




      In order to establish a prima facie case of disparate treatment based on national

   origin, Plaintiff must establish 1) they are members of a protected class, 2) that

   they were subjected to disparate treatment, 3) that national origin was a

   motivating factor and negatively affected the terms, conditions, and privileges of

   employment, and 4) that defendant acted intentionally, purposefully, maliciously

   and/or with reckless indifference to Plaintiff’s rights was treated less favorably than

   similarly situated employees who were not members of the protected class.

   Hanley, et al. v. The Sports Authority, et al., 143 F. Supp. 2d 1351, 1355 (S.D. Fla.

   2000). "Congress has amended Title VII by explicitly authorizing discrimination

   claims in which an improper consideration was 'a motivating factor' for an adverse

   employment action. See 42 U.S.C. § 2000e-2(m) (providing that 'an unlawful

   employment practice is established when the complaining party demonstrates

   that race, color, religion, sex, or national origin was a motivating factor for any

   employment practice, even though other factors also motivated the practice'

   (emphasis added))"). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d

   DCA 2012).

      Title VII pertains to employment discrimination because of race, color, religion,

   sex   and     national    origin.   Florida courts    apply     federal    case    law

   interpreting Title VII. Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 867 n.3 (Fla. 3d

                                        Page 19 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 20 of 33




   DCA 2012). Florida recognizes that if a state law is patterned after a federal law on

   the same subject, the Florida law will be accorded the same construction as given

   to the federal act in the federal courts. State v. Jackson, 650 So. 2d 24, 27

   (Fla. 1995). Any changes to federal case law on Title VII interpretation necessitates

   a change in the interpretation of the FCRA. Palm Beach Cty. Sch. Bd. v. Leha

   "bonnie" Wright, 217 So. 3d 163, 164-65 (Fla. 4th DCA 2017). Congress has

   amended Title VII by explicitly authorizing discrimination claims in which an

   improper consideration was 'a motivating factor' for an adverse employment

   action. See 42 U.S.C. § 2000e-2(m) (providing that 'an unlawful employment

   practice is established when the complaining party demonstrates that race, color,

   religion, sex, or national origin was a motivating factor for any employment

   practice, even though other factors also motivated the practice' (emphasis

   added))"). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d DCA 2012).

      3. Elements proven by the plaintiff

      Element 1: The Defendant admitted to the affirmative in their answer in

   response to the complaint that Plaintiff is a member of a protected class, a male of

   Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

      Element 2: The Plaintiff was subjected to disparate treatment based upon his

   National Origin. Rivera, at most, engaged in conduct which was significantly less

                                       Page 20 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 21 of 33




   than conduct engaged in by similarly situated individuals not in his protected class

   and received substantially greater punishment.

      a. Director Forbes, responded, “Yes” under direct examination, during

   deposition, when asked if he was aware that Arnaldo Guanche was involved in a

   fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

   in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

   Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

   August 14, 2020.

      b. Mike Contino’s personnel file contains no mention of a fight that he was

   involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

   2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

   after the passenger boarded the bus without correct fare. Baker Palm Tran

   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

      c. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings




                                       Page 21 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 22 of 33




   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      h. Odette Powell engaged a passenger saying “You don’t pay” as the passenger

   boarded the bus and referring to the daughter of the passenger as “oh stupid self”

   and “an embarrassment” according to testimony provided by Director Forbes

   under direct examination, during deposition. Forbes Dep. 46-47: 1-12 June 29,

   2020. Plaintiff gives judicial notice that Odette Powell is a black female.

      d. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.

      e. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

      VI.    Plaintiff is entitled to Summary Judgment on Count VI – Gender

             Discrimination Title VII

      1. Burden of proof and elements

                                        Page 22 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 23 of 33




      In order to establish a prima facie case of disparate treatment based on gender,

   Plaintiff must establish 1) they are members of a protected class, 2) that they were

   entitled to or qualified for their positions, 3) that Plaintiff suffered adverse

   employment action, and 4) that plaintiff was treated less favorably than similarly

   situated employees who were not members of the protected class. Hanley, et al. v.

   The Sports Authority, et al., 143 F. Supp. 2d 1351, 1355 (S.D. Fla. 2000).

   Title VII pertains to employment discrimination because of race, color, religion, sex

   and     national     origin.    Florida courts      apply   federal     case     law

   interpreting Title VII. Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 867 n.3 (Fla. 3d

   DCA 2012). Florida recognizes that if a state law is patterned after a federal law on

   the same subject, the Florida law will be accorded the same construction as given

   to the federal act in the federal courts. State v. Jackson, 650 So. 2d 24, 27

   (Fla. 1995). Any changes to federal case law on Title VII interpretation necessitates

   a change in the interpretation of the FCRA. Palm Beach Cty. Sch. Bd. v. Leha

   "bonnie" Wright, 217 So. 3d 163, 164-65 (Fla. 4th DCA 2017). Congress has

   amended Title VII by explicitly authorizing discrimination claims in which an

   improper consideration was 'a motivating factor' for an adverse employment

   action. See 42 U.S.C. § 2000e-2(m) (providing that 'an unlawful employment

   practice is established when the complaining party demonstrates that race, color,

                                       Page 23 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 24 of 33




   religion, sex, or national origin was a motivating factor for any employment

   practice, even though other factors also motivated the practice' (emphasis

   added))"). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d DCA 2012).

   When using circumstantial evidence, the Plaintiff has the burden "to prove, by a

   preponderance of the evidence, that employer's articulated reasons for discharging

   plaintiff was pretextual (see Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

   133, 143, 120 S. Ct. 2097, 2106, 147 L. Ed. 2d 105 (2000)). Once the employer

   produces sufficient evidence to support a nondiscriminatory explanation for its

   decision, the plaintiff must be afforded the 'opportunity to prove by a

   preponderance of the evidence that the legitimate reasons offered by the

   defendant were not its true reasons, but were a pretext for discrimination'

   (quoting Texas Dep't of Comty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089,

   67 L. Ed. 2d 207 (1981))); Morris v. Emory Clinic, Inc., 402 F.3d 1076, 1081 (11th Cir.

   2005). Dep't of Child. & Fam. Servs. v. Garcia, 911 So. 2d 171, 172-73 (Fla. 3d DCA

   2005).

      2. Elements proven by the plaintiff

      Element 1: The Defendant admitted to the affirmative in their answer in

   response to the complaint that Plaintiff is a member of a protected class, a male of

   Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

                                        Page 24 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 25 of 33




      Element 2: The Plaintiff was qualified for his position. Defendant can offer no

   evidence that Plaintiff was not fully qualified to perform the duties of a bus driver

   in the employ of Palm Tran and has made no assertions as such.

      Element 3: The Plaintiff suffered adverse employment action of being

   terminated. Forbes Termination Letter 2: First paragraph/last sentence April 26,

   2017.

      Element 4: The Plaintiff was treated less favorably than similarly situated

   employees who were not members of the protected class.

      a. Director Forbes, responded, “Yes” under direct examination, during

   deposition, when asked if he was aware that Arnaldo Guanche was involved in a

   fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

   in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

   Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

   August 14, 2020.

      b. Mike Contino’s personnel file contains no mention of a fight that he was

   involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

   2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

   after the passenger boarded the bus without correct fare. Baker Palm Tran




                                       Page 25 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 26 of 33




   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

      c. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings

   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      d. Odette Powell admitted under direct examination, during deposition that

   she engaged a passenger saying “You don’t pay” as the passenger boarded the bus

   and referring to the daughter of the passenger as “oh stupid self” and “an

   embarrassment.” Forbes Dep. 46-47: 1-12 June 29, 2020. Plaintiff gives judicial

   notice that Odette Powell is a black female.

      e. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.




                                        Page 26 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 27 of 33




      f. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior

   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

      g. Director Forbes admitted to making the statement, "You have an African-

   American male leading a bus company in Palm Beach County" said Forbes. We look

   for the best in class first including African Americans. It's something that you have

   to do intentionally.” in an interview conducted with WFLX on January 14, 2020.

   Forbes Dep. 27-28; 9-2 June 22, 2020.

      VII.   Plaintiff is entitled to Summary Judgment on Count VII – Gender

             Discrimination Florida Civil Rights Act

      1. Burden of proof and elements

      In order to establish a prima facie case of disparate treatment based on gender,

   Plaintiff must establish 1) they are members of a protected class, 2) that they were

   entitled to or qualified for their positions, 3) that Plaintiff suffered adverse

   employment action, and 4) that plaintiff was treated less favorably than similarly

   situated employees who were not members of the protected class. Hanley, et al. v.

   The Sports Authority, et al., 143 F. Supp. 2d 1351, 1355 (S.D. Fla. 2000).

   Title VII pertains to employment discrimination because of race, color, religion, sex

                                       Page 27 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 28 of 33




   and     national     origin.    Florida courts      apply   federal     case     law

   interpreting Title VII. Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 867 n.3 (Fla. 3d

   DCA 2012). Florida recognizes that if a state law is patterned after a federal law on

   the same subject, the Florida law will be accorded the same construction as given

   to the federal act in the federal courts. State v. Jackson, 650 So. 2d 24, 27

   (Fla. 1995). Any changes to federal case law on Title VII interpretation necessitates

   a change in the interpretation of the FCRA. Palm Beach Cty. Sch. Bd. v. Leha

   "bonnie" Wright, 217 So. 3d 163, 164-65 (Fla. 4th DCA 2017). Congress has

   amended Title VII by explicitly authorizing discrimination claims in which an

   improper consideration was 'a motivating factor' for an adverse employment

   action. See 42 U.S.C. § 2000e-2(m) (providing that 'an unlawful employment

   practice is established when the complaining party demonstrates that race, color,

   religion, sex, or national origin was a motivating factor for any employment

   practice, even though other factors also motivated the practice' (emphasis

   added))"). Sunbeam TV Corp. v. Mitzel, 83 So. 3d 865, 870-71 (Fla. 3d DCA 2012).

   When using circumstantial evidence, the Plaintiff has the burden "to prove, by a

   preponderance of the evidence, that employer's articulated reasons for discharging

   plaintiff was pretextual (see Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

   133, 143, 120 S. Ct. 2097, 2106, 147 L. Ed. 2d 105 (2000)). Once the employer

                                       Page 28 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 29 of 33




   produces sufficient evidence to support a nondiscriminatory explanation for its

   decision, the plaintiff must be afforded the 'opportunity to prove by a

   preponderance of the evidence that the legitimate reasons offered by the

   defendant were not its true reasons, but were a pretext for discrimination'

   (quoting Texas Dep't of Comty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089,

   67 L. Ed. 2d 207 (1981))); Morris v. Emory Clinic, Inc., 402 F.3d 1076, 1081 (11th Cir.

   2005). Dep't of Child. & Fam. Servs. v. Garcia, 911 So. 2d 171, 172-73 (Fla. 3d DCA

   2005).

      2. Elements proven by the plaintiff

      Element 1: The Defendant admitted to the affirmative in their answer in

   response to the complaint that Plaintiff is a member of a protected class, a male of

   Hispanic descent. ECF 21, p.1 #6 & ECF 22, p.1 #6.

      Element 2: The Plaintiff was qualified for his position. Defendant can offer no

   evidence that Plaintiff was not fully qualified to perform the duties of a bus driver

   in the employ of Palm Tran and has made no assertions as such.

      Element 3: The Plaintiff suffered adverse employment action of being

   terminated. Forbes Termination Letter 2: First paragraph/last sentence April 26,

   2017.




                                        Page 29 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 30 of 33




      Element 4: The Plaintiff was treated less favorably than similarly situated

   employees who were not members of the protected class.

      a. Director Forbes, responded, “Yes” under direct examination, during

   deposition, when asked if he was aware that Arnaldo Guanche was involved in a

   fight with a passenger. Forbes Dep. 49:5-22 June 29, 2020. Arnaldo Guanche retired

   in 2018. Lewis Dep 7; 19-22 August 14, 2020. Arnaldo Guanche retired in 2018.

   Lewis Dep 7; 19-22 August 14, 2020. He was a white male. Lewis Dep 52-53; 19-3

   August 14, 2020.

      b. Defense Exhibit 9 furnished to Plaintiff as part of discovery states that Mr.

   Rivera was charged with violation of the Labor/Management Agreement (LMA)

   between Palm Tran, Inc., and the Amalgamated Transit Union, A.F. of L. – C.I.O. –

   C.L.C., Local 1577, Article 9, Employee Cooperation. Forbes Termination Letter 2:

   Paragraph 1 April 26, 2017.

      c. Mike Contino’s personnel file contains no mention of a fight that he was

   involved in with a passenger and captured on video. Lewis Dep 50; 7 August 14,

   2020. Mike Contino was involved in a fight with a black male passenger on 5/9/2017

   after the passenger boarded the bus without correct fare. Baker Palm Tran

   Supeervisor’s Incident Report 1: May 9, 2017. Plaintiff gives judicial notice that

   Mike Contino is a white male.

                                      Page 30 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 31 of 33




      d. Constance Killings admitted under direct examination, during deposition,

   that she received a ‘last chance’ agreement for being at the town center mall while

   it was raining and not letting passengers board the bus. She got into an altercation

   with the passenger that she would not let on the bus then got off the bus. Killings

   Dep. 23-25: 2-14. Constance Killing is a black female. Lewis Dep. 45; 10 August 14,

   2020.

      e. Odette Powell engaged a passenger saying “You don’t pay” as the passenger

   boarded the bus and referring to the daughter of the passenger as “oh stupid self”

   and “an embarrassment” according to testimony provided by Director Forbes

   under direct examination, during deposition. Forbes Dep. 46-47: 1-12 June 29,

   2020. Plaintiff gives judicial notice that Odette Powell is a black female.

      f. Wayne White challenged a member of the public to a fight and told the

   member to “suck my dick” while operating a Palm Tran bus according to an

   acknowledgement made by Director Forbes under direct testimony during

   deposition. Forbes Dep. 17-19: 22-3 June 22, 2020. Plaintiff gives judicial notice that

   Wayne White is a black male.

      g. Palm Tran has had incidents where drivers get into arguments with

   passengers. Lewis Dep. 55; 23 August 14, 2020. Cathy Lewis, Executive Senior




                                        Page 31 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 32 of 33




   Manager of Human Resources cannot think of a single bus driver who was

   terminated solely based on a verbal conflict. Lewis Dep. 56; 2 August 14, 2020.

      h. Director Forbes admitted to making the statement, "You have an African-

   American male leading a bus company in Palm Beach County" said Forbes. We look

   for the best in class first including African Americans. It's something that you have

   to do intentionally.” in an interview conducted with WFLX on January 14, 2020.

   Forbes Dep. 27-28; 9-2 June 22, 2020.

                                       CONCLUSION

   Because the Plaintiff’s evidence, viewed in the light most favorable to Palm Tran, is

   sufficient to establish all of the elements of his claims, the Plaintiff is entitled to

   summary judgment on all seven claims. In addition, the undisputed evidence

   indicates that defendant can offer no defense to Plaintiff’s claims.

   Date: September 17, 2020

   Respectfully submitted,

                                                  /s/ Christopher W. Cook
                                                  Christopher W. Cook, Esq.
                                                  The Torchlight Law Firm
                                                  West Palm Beach, FL 33401
                                                  FL Bar No. 117367
                                                  Tel: 888.408.6724
                                                  chriscook@torchlightlaw.com




                                        Page 32 of 33
Case 9:19-cv-81111-RLR Document 66 Entered on FLSD Docket 09/17/2020 Page 33 of 33




                                  CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of this document was filed
      electronically through the CM/ECF E-Filing Portal system, unless otherwise
      noted below, on all counsel or parties of record listed below , this 17th day of
      September 2020.

                                         Service List

      Jason Tracey, Esq.
      Palm Beach County Attorney’s Office
      Litigation Section
      300 N. Dixie Hwy, Suite 359
      West Palm Beach, FL 33401
      Email: JTracey@Pbcgov.org
          MJCullen@pbcgov.org
          AAirey@pbcgov.org




                                       Page 33 of 33
